Citation Nr: 1007932	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dental trauma for the 
purposes of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from January 1957 to January 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By that rating action, the RO denied 
the Veteran's claim for service connection for dental trauma 
for the purposes of VA compensation.  The Veteran appealed 
the RO's January 2008 rating action to the Board. 

With respect to the Veteran's dental claim, the Veteran may 
be seeking entitlement to VA outpatient dental treatment.  
The present claim has been treated by the agency of original 
jurisdiction (AOJ) as a straightforward claim for service 
connection and compensation.  However, the United States 
Court of Appeals for Veterans Claims (Court) has specifically 
held that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  

In the appealed January 2008 rating action, the RO 
specifically informed the Veteran that if he was seeking 
entitlement to VA outpatient dental treatment, that he should 
apply for said benefits at his nearest VA Medical Center 
(VAMC).  (See January 2008 rating decision, page (pg.) 3).  
The record does not indicate that the Veteran sought such 
treatment, and the Board does not have jurisdiction over this 
issue not yet adjudicated by the RO.  See 38 C.F.R. § 20.200 
(2009); Godfrey v. Brown, 7 Vet. App. 398 (1995 

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A copy of 
the hearing transcript has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not sustain in-service dental trauma, nor 
does he have other dental disability related to in-service 
dental trauma; nor does the evidence show that there is any 
other current dental disability otherwise related to his 
military service which is eligible for VA compensation.


CONCLUSION OF LAW

Service connection for dental trauma for the purposes of VA 
compensation is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381; 
4.150 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a March 2007 letter.  The 
letter informed the Veteran to let VA know of any evidence he 
thought would support his claim for service connection for 
dental trauma, that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity, and told him where to send what "we 
need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
the above-cited March 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via the March 2007 letter.  Id.

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, his service treatment records 
(STRs), as well as post-service VA and private treatment 
records are of record.  In addition, in January 2010, the 
Veteran provided testimony concerning the instant service 
connection claim before the undersigned at the Nashville, 
Tennessee RO.  A copy of the hearing transcript has been 
associated with the claims file. 

The Veteran has not been afforded a VA examination in 
connection with his claim for service connection for a dental 
disorder, and none is required.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the Veteran had an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In this case, there is no medical evidence of record showing 
that the Veteran had any dental trauma during service, and he 
has never asserted that he had any such trauma.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the Veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim for service connection for dental trauma analyzed 
in the decision below.

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether the 
condition is due to combat or other in-service trauma, or 
whether a Veteran was interned as a prisoner of war (POW). 38 
C.F.R. § 3.381(b).  In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered. 38 C.F.R. § 
3.381(c).  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  Id.

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service-connected if they 
were extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service-connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

It is noted that periodontal disease is any of a group of 
pathological conditions that affect the surrounding and 
supporting tissues of the teeth.  See Simington v. West, 11 
Vet. App. 41, 42 (1998).  For instance, gingivitis is a form 
of periodontal disease.  See Dorland's Illustrated Medical 
Dictionary at 690, 691 (28th ed. 1994).

In this case, the Veteran did not engage in combat and he was 
not interned as a prisoner of war, nor does he contend 
otherwise.  There is no evidence, and the Veteran does not 
allege, that an in-service trauma caused a dental disability.  
Specifically, he argues that the in-service extraction of 
teeth #18, 19 was a mistake and has resulted in the need for 
ongoing periodontal dental care.  (See Veteran's letter to 
VA, accepted as his Notice of Disagreement, dated in February 
2008).  The Veteran has not maintained that he did not 
consent to the procedure.  

Service treatment records confirm that at enlistment in 
January 1957, the Veteran had all of his teeth.  On February 
8, 1957, eight (8) days after the Veteran entered service, 
teeth #18, 19 of the anterior root ("A. R.") and were 
surgically extracted.  (See service dental record, showing 
that teeth #18, 19 were extracted, "A.R.").  The remaining 
service medical and dental records do not mention any 
complaints or objective clinical findings of dental 
impairment.  At the time of the Veteran's separation 
examination in January 1959, he was noted to be in Class II 
for dental rating purposes.

The extraction of the teeth in service is not subject to 
service connection for compensation under applicable 
regulation, as 38 C.F.R. § 3.381(b) specifically excludes 
such a benefit for "extraction of a tooth."  

In support of his claim, the Veteran provided an April 2007 
statement from his dentist, W. R. T., D. D. S.  Dr. W. R. T. 
reported that the Veteran had presented to his office with 
multiple fillings, as well as two missing lower teeth (# 18, 
19).  Dr. W. R. T. noted that the Veteran's existing wisdom 
tooth had tilted medially to partially support tooth #15 
occlusally, but that tooth #14 had no occlusal support and 
had supraerupted.  Dr. W. R. T. reported that the Veteran had 
periodontal disease around teeth #14, 15, which was 
consistent with the effects of having his left two molars 
extracted.  The Veteran was recommended a fixed bridge to be 
placed on the lower left abutted to teeth # 17, 20 with only 
one pontic.  (See April 2007 treatment report, prepared and 
submitted by W. R. T., D. D. S.) 

VA law and regulations provide no basis for establishing 
service connection for the type of dental disorder claimed in 
this case.  With respect to the matter of the teeth 
extraction themselves, while numerous, teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).  In this case, the 
evidence reflects that the in-service extractions of teeth 
numbered 18, 19 took place prior to the Veteran's first 180 
days of service.  In fact, and as noted previously herein, 
the above-cited teeth were removed just eight (8) days after 
the Veteran entered military service on January 31, 1957. 

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

The above-cited medical evidence does not reflect, nor does 
the Veteran contend, that he sustained an injury or other 
trauma to the mouth or teeth, resulting in the loss of teeth 
#18, 19 during service and post-service development of 
periodontal disease.  His primary contention is that the 
"mistaken" in-service extraction of teeth # 18, 19, 
themselves, amounted to dental trauma that ultimately 
resulted in his post-service development of periodontal 
disease.  However, dental extractions during service are not 
tantamount to dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Specifically, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during a Veteran's 
military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 
15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2009).

In addition, as previously mentioned, both periodontal 
disease itself and replaceable missing teeth (i.e. with a 
bridge or denture), are not considered disabling conditions 
for VA compensation purposes.  See 38 C.F.R. § 3.381(a); see 
also 38 C.F.R. § 4.150.  The regulations governing dental 
claims make a fundamental distinction between "replaceable 
missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a 
result of loss of substance of body of maxilla or mandible 
due to trauma or disease such as osteomyelitis, and not loss 
of the alveolar process as a result of periodontal disease.  
See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 
(1998). Absent a demonstration of dental trauma - not 
including dental extractions in service, or any indication of 
a disease process such as osteomyelitis, service connection 
for dental trauma as a result of teeth extractions in service 
is not warranted.

The Board is bound  by statutes, regulations, and 
interpretations of such legal authority (see 38 U.S.C.A. § 
7104(c ) (West 2002), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits. Essentially, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease may be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161 (2009), but not for purposes of compensation.  See 
Byrd v. Nicholson, 19 Vet. App. 388, (2005); see also 38 
C.F.R. § 3.381 (2009).

The Board finds that the Veteran has not shown that he has a 
dental disability that falls under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
or under 38 C.F.R. § 3.381 warranting service connection for 
dental trauma for the purposes of VA compensation.  Hence, 
the claim for service connection for dental trauma for the 
purposes of VA compensation must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Service connection for dental trauma for the purposes of VA 
compensation is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


